DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 6-13, 50, 55, 57-59 and 69-70 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13, 58-59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-13 and 58-59 are dependent on claims 1 and 50, respectively.  claims 1 and 50 each recites a nucleotide sequence encoding a polypeptide having at least 90% amino acid sequence identity to SEQ ID NO: 2. Claims 12-13 and 58-59, however, recites the nucleotide sequence from the genera Cicer, Glycine, Lablab, Medicago, Phaseolus, Pisum, Pueraria, Trifolium or Vigna. It should be noted SEQ ID NO: 2 is a polypeptide encoded by genomic nucleotide in the genus Cajanus. On the other hand, none of the genera Cicer, Glycine, Lablab, Medicago, Phaseolus, Pisum, Pueraria, Trifolium or Vigna has any nucleotide sequence encoding a polypeptide having at least 90% amino acid sequence identity to SEQ ID NO: 2. Therefore, claims 12-13 and 58-59 recite a limitation that is broader in scope than claims 1 or 50. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 6-13, 50, 55, 57-59 and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 22-41 of U.S. Patent No. US10842097B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The pending claims are drawn to a recombinant DNA construct comprising a heterologous regulatory element operably linked to a polynucleotide encoding a NB-LRR polypeptide having at least 90% sequence identity to SEQ ID NO: 2; a method of conferring disease resistance in a legume crop species, the method comprising transforming a legume crop species with the polynucleotide; and a method of enhancing plant resistance to Asian soybean rust (ASR) disease, the method comprising conferring resistance to an ASR pathogen by introgression of the polynucleotide.
The patented claims are drawn to a recombinant DNA construct comprising a heterologous regulatory element operably linked to a polynucleotide encoding the NB-LRR polypeptide having at least 90% identity to SEQ ID NO: 2; a method of conferring disease 
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Claims 3, 6-13, 50, 55, 57-59 and 69-70 are free of the prior art, because there is no prior art teaching or suggesting the claimed recombinant vector comprising a polynucleotide encoding the NB-LRR polypeptide having at least 90% sequence identity to SEQ ID NO: 2 and the methods of conferring ASR resistance by introducing the polynucleotide into a legume plant. The closest prior art is Schultheiss (US20140047579A1) which teaches recombinant constructs and methods for conferring ASR resistance to a legume plant wherein the recombinant construct comprises a sequence encoding an RLK1 protein or variants having at least 60% identity with SEQ ID NO: 10 or 2 (claims). However, Schultheiss, or other prior art, does not teach or suggest the Cajanus cajan gene encoding the NB-LRR polypeptide CcRpp1 as set forth in the instant SEQ ID NO: 2 or any NB-LRR protein having at least 90% identity with SEQ ID NO: 2; and that the protein is functional in conferring resistance to ASR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663